Case 1:18-cv-21535-KMW Document 90 Entered on FLSD Docket 07/29/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                         SO U THER N D ISTR IC T O F FLO R IDA
                            Case No.18-21535-CIV-W ILLIAM S

 G URPREET GILL MM G ,

       Plainti#,

 VS.

 SILVERSEA CRUISES LTD,

       Defendant.
                             /

                                       O RDER

       THIS M ATTER is before the Coud on Magistrate Judge Edwin G .Torres'report

 and recom m endation on DefendantSilversea Cruises,Ltd.'s m otion to tax costs against

 Plainti
       ffGurpreetMaag (the ''Repod'').(DE 88).The padiesdid notfile objectionsto the
 Repod and the tim e to do so has passed.Accordingly,upon an independentreview of

 the Report,the record,and applicable case Iaw ,it is ORDERED AND A DJUDG ED as

 follows:

       1. The Report(DE 88)isAFFIRMED AND ADOPTED.
       2. Defendant's motion forcosts (DE 83)isGRANTED IN PART AND DENIED IN
            PART.

       3. Defendantis awarded costs in the amountof$4,807.40 subjectto interestat
            the Iegallyavailable rate asofthe date ofthe Coud'sentryoffinaljudgmenton
            M ay 17,2019.

       4. This case rem ains C LO S ED .
Case 1:18-cv-21535-KMW Document 90 Entered on FLSD Docket 07/29/2019 Page 2 of 2



         DO NE AND ORDERED in Cham bers in M iam i,Florida,thi   day ofJuly,

 2019.




                                             KATHL N M .W ILLIAM S
                                             UNITED TATES DISTRICT JUDG E




                                         2
